355 F.3d 1203
SOUTHWEST CENTER FOR BIOLOGICAL DIVERSITY, a non-profit corporation, Southwest Trout, a non-profit corporation, Sky-Island Watch, an unincorporated association, Plaintiffs-Appellants,v.UNITED STATES FOREST SERVICE, and in their official capacities, Apache-Sitgreaves National Forest Supervisor John Bedell, Coconino National Forest Supervisor Fred Trevey, Corondao National Forest Supervisor John Mcgree, Gila National Forest Supervisor Abel Camarena, Prescott National Forest Supervisor Mike King, Tonto National Forest Supervisor Charles Bazan, Defendants-Appellees, andArizona Cattle Growers' Assoc., Defendant-Intervenor-Appellee-Cross-Appellant, andNew Mexico Cattle Growers Assoc., Defendant-Intervenor-Appellee.Forest Guardians, Plaintiff-Appellant,v.United States Forest Service, Daniel Glickman, in his capacity as Secretary of Agriculture of the United States, and United States Fish and Wildlife Service, Defendants-Appellees.
No. 01-16092.
No. 01-16277.
United States Court of Appeals, Ninth Circuit.
January 27, 2004.

Susan D. Daggett, Robert B. Wiygul, Esq., and James J. Tutchton, Esq., Earthjustice Legal Defense Fund, Inc., Denver, CO, Martin J. Bergoffen, Asheville, NC, for Plaintiffs-Appellants.


1
Norman D. James, Esq., Fennemore Craig, P.C., Phoenix, AZ, Karen J. Budd-Falen, Esq., Budd-Falen Law Offices, Cheyenne, WY, Michael Joseph Van Zandt, McQuaid, Bedford & Van Zandt LLP, San Francisco, CA, for Intervenors.


2
Karen L. Egbert, Esq., Victoria J. Rosenthal, Aaron P. Avila, Esq., DOJ-U.S. Department of Justice, Washington, DC, Andrew A. Smith, U.S. Department of Justice, Denver, CO, Michael A. Johns, Esq., USPX-Office of the U.S. Attorney, Phoenix, AZ, for Defendant-Appellee.


3
Ellen J. Durkee, Esq., DOJ-U.S. Department of Justice, Washington, DC, Sandra Slack Glover, Esq., Wiggin & Dana, New Haven, CT, Monte C. Clausen, AUSA, USTU-Office of the U.S. Attorney, Tucson, AZ, for Defendant-Appellee/Cross-defendant-Appellee.


4
Before CANBY, and RYMER, Circuit Judges, and BERTELSMAN, Senior District Judge.*

ORDER

5
This case became moot after our opinion was published, Southwest Center for Biological Diversity v. United States Forest Service, 307 F.3d 964 (9th Cir.2002), but while proceedings were on-going and before the mandate was issued. We exercise our discretion to withdraw the opinion. However, we see no reason to remand for the district court to consider whether its decision should be vacated.


6
DISMISSED AS MOOT.



Notes:


*
 Honorable William O. Bertelsman, Senior United States District Judge for the Eastern District of Kentucky, sitting by designation